Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Duplicate Claim Warning
Applicant is advised that should claims 5 and 7 be found allowable, claims 6 and 8, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because it contains the language as set forth above, i.e. “This disclosure relates...”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diepers et al (US 3,775,840).
Regarding claim 1, Diepers et al discloses a method for manufacturing a double pipe (abstract), the method comprising: 

a stacking step of stacking (see figure 2) a strip for an internal pipe 3 (fig. 2, i.e. a copper strip) on the strip for the external pipe 2 (fig. 2);
a secondary roll forming step of mechanically coupling (i.e. bending to form a tube) the strip for the external pipe and the strip for the internal pipe (col. 1, lines 20-25);
a forming step of forming the strip for the external pipe 2 (fig. 3) and the strip for the internal pipe 3 (fig. 3), mechanically coupled to each other, into a pipe shape 60 (figure 3, i.e. a tubular conductor);
a welding (i.e. by means of electron-beam welding) step of bonding (see figure 3 as indicated by the arrow 8) the bending portions 4, 5 (fig. 2, i.e. called chords) on the both sides (see figure 1, i.e. a U-shaped) of the strip for the external pipe 2 (fig. 3), and the strip for the internal pipe 3 (fig. 3), which are formed into the pipe shape 60 (figure 3, i.e. a tubular conductor) (col. 3, lines 24-29); and
a heat treatment step of heat-treating bonded portions of the strip for the external pipe 2 (fig. 3) and the strip for the internal pipe 3 (fig. 3) (col. 2, lines 1-4).
With respect to claim 10, Diepers et al discloses wherein the heat treatment is performed at temperature of 1000-1350°C (col. 3, lines 3-5, i.e. about 1,100 °C). 

Claim 11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubuc et al (US 3,774,004).
Regarding claim 11, Dubuc et al discloses a method (i.e. a title; col. 1, lines 34-37) for manufacturing a double pipe (abstract, i.e. formed by two layers of dissimilar metal materials), the method comprising: 
a stacking step of stacking (see figures 2, 4 and 9) a strip for an internal pipe 14 (fig. 2) on a strip for an external pipe 12 (fig. 2); 
a first welding step of bonding contact surfaces (see figure 2, i.e. the surfaces of the edges 12.1-12.2, 14.1-14.2) of the strip for the external pipe 12 (fig. 2) and the strip for the internal pipe 14 (fig. 2);
a forming step of forming the strip for the external pipe and the strip for the internal pipe bonded to each other into a pipe shape 18 (fig. 1, i.e. a tubular configuration);
a welding 28, 51 (fig. 1, i.e. a conventional welding torch) step for bonding both distal ends 12.1-12.2, 14.1-14.2 (fig. 2, i.e. the edges) of the strip for the external pipe 12 (fig. 2) and the strip for the internal pipe 14 (fig. 2), formed into the pipe shape 18 (fig. 1, i.e. a tubular configuration), respectively; and
a heat treatment (col. 5, lines 31-35) step of heat-treating bonded portions of the strip for the external pipe 12 (fig. 2) and the strip for the internal pipe 14 (fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Diepers et al (US 3,775,840) in view of IDE et al (US 20190219218 A1).
Regarding claim 2, Diepers et al discloses all the limitations of the claimed invention as set forth above, except for a welding bead removal step of removing welding beads formed at the welding step.
However, IDE discloses a welding bead removal 90 (fig. 1, i.e. a bead cutter) step of removing welding beads (i.e. cladding metal bead or weld bead) formed at the welding step (¶ 0014, 0046). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Diepers’s references, to include such welding bead removal as set forth above, as suggested and taught by IDE, for the purpose of providing a clean surface after welding.
With respect to claim 4, Diepers et al in view of IDE et al discloses the limitations of the claimed invention as set forth above of which IDE further discloses when the double pipe 16 (fig. 2C) is manufactured for a piping purpose, the strip for the external pipe 11 (fig. 2C) is carbon steel, and the strip for the internal pipe 12 (fig. 2C) is stainless steel (¶ 0006, 0015, 0022). With respect to when the double pipe is 
With respect to claims 6 and 8, Diepers et al in view of IDE et al discloses the limitations of the claimed invention as set forth above of which IDE further discloses when the stainless steel is austenitic stainless steel (¶ 0015), welding is performed by one kind of welding selected from the group consisting of laser beam welding, plasma welding, and tungsten inert gas welding (0014, i.e. a TIG welding).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such welding type as set forth above, as suggested and taught by IDE, for the purpose of providing the corrosion resistance of the pipe or tube inner surface can both be improved (¶ 0015).
With respect to claim 9, Diepers et al in view of IDE et al discloses the limitations of the claimed invention as set forth above of which IDE further discloses wherein the heat treatment is performed in an atmosphere of mixture gas mixed with nitrogen or argon gas and hydrogen, or in an ammonia gas atmosphere (¶ 0094). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in .

Claims 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Diepers et al (US 3,775,840) in view of OHAMA et al (JP 01031580 A).
Regarding claims 3, 5 and 7, Diepers et al discloses all the limitations of the claimed invention as set forth above, except for when the double pipe is manufactured for a structural purpose, the strip for the external pipe is stainless steel, and the strip for the internal pipe is carbon steel having a tensile strength of 40-70 kgf/mm2; and wherein, when the stainless steel is ferritic stainless steel or duplex stainless steel, welding is performed by high-frequency electric welding.
However, with respect to when the double pipe is manufactured for a structural purpose, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  OHAMA et al teaches the strip for the external pipe is stainless steel, and the strip for the internal pipe is carbon steel having a tensile strength of 40-70 kgf/mm2; and wherein, when the stainless steel is ferritic stainless steel or duplex stainless steel, welding is performed by high-frequency electric welding (abstract).  Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KET D DANG/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761